[Cite as State v. Scott, 2022-Ohio-1669.]


                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                           No. 110691
                 v.                               :

OSBY C. SCOTT,                                    :

                 Defendant-Appellant.             :


                                 JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: May 19, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-20-647428-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Anna Faraglia and Daniel Van, Assistant
                 Prosecuting Attorneys, for appellee.

                 Michael P. Maloney, for appellant.


JAMES A. BROGAN, J.:

                   Defendant-appellant Osby C. Scott (“Scott”) appeals from his

convictions and sentence for aggravated murder and other charges following a jury

trial. For the reasons that follow, we affirm.
Factual and Procedural History

               On January 8, 2020, a Cuyahoga County Grand Jury indicted Scott

on one count of aggravated murder in violation of R.C. 2903.01(A); one count of

aggravated murder in violation of R.C. 2903.01(B); one count of aggravated burglary

in violation of R.C. 2911.11(A)(2); one count of murder in violation of R.C.

2903.02(B); one count of felonious assault in violation of R.C. 2903.11(A)(1); one

count of attempted aggravated murder in violation of R.C. 2923.02 and 2903.01(A);

one count of felonious assault in violation of R.C. 2903.11(A)(2); one count of having

weapons while under disability in violation of R.C. 2923.13(A)(2); one count of

having weapons while under disability in violation of R.C. 2923.13(A)(3); and one

count of cruelty to animals in violation of R.C. 959.131(C). With the exception of the

having weapons while under disability and cruelty to animals charges, each count

carried a one-year firearm specification, a three-year firearm specification, a repeat

violent offender specification, and a notice of prior conviction specification.

               Scott initially pleaded not guilty to these charges. On September 2,

2020, Scott filed a pro se motion to waive counsel pursuant to Crim.R. 44(C). On

September 24, 2020, Scott’s counsel filed a motion to withdraw. On October 5,

2020, the court granted Scott’s motion to proceed pro se, and Scott executed a

waiver of his right to counsel. The court also granted Scott’s counsel’s motion to

withdraw and appointed two attorneys to serve as Scott’s standby counsel.

               On November 30, 2020, Scott filed a motion to suppress his

statements made to detectives during an interrogation. On December 9, 2020, the
state filed a brief in opposition. The court held a hearing on Scott’s motion to

suppress on April 19, 2021, and Scott called two witnesses. The court denied Scott’s

motion to suppress. On May 5, 2021, Scott informed the court that he no longer

wished to proceed pro se, and the court appointed Scott’s standby counsel as his trial

counsel. On May 17, 2021, the case proceeded to a jury trial on all but the having

weapons while under disability charges and the repeat violent offender and notice

of prior conviction specifications, which were tried to the bench.

              The charges in this case arose from events that took place around

11:00 p.m. on December 23, 2019. Scott shot and killed Dillard Carl Kennedy

(“Kennedy”). He shot and wounded Kennedy’s girlfriend Heather Crouthamel

(“Crouthamel”) and the couple’s dog, Pork Chop (“Pork Chop”).

              The state called Latania Deloach (“Deloach”), who testified that she

had met Scott approximately four years earlier and was in a romantic relationship

with him. Deloach testified that she and Scott had lived together for several years.

Deloach also testified that she would let Scott use her phone, and she testified that

her phone number was the number Crouthamel had associated with Scott.

According to Deloach, she and Scott broke up in 2019, at which point they stopped

living together. After breaking up, Deloach testified that she would still see Scott

periodically, describing their relationship as “off and on.” Deloach testified that at

one point in late 2019, Scott bought her a white Chevrolet Blazer from Ray’s Auto

Connect on W. 150th Street in Cleveland, Ohio. Deloach went on to testify that on

December 23, 2019, Scott came to her house to use her phone. At the time, Scott
was driving a green Chevrolet Tahoe.        Deloach denied knowing Kennedy or

Crouthamel and denied knowing anything about Kennedy’s murder at the time. She

testified that at some point in the days following December 23, 2019, she was

contacted by police, who were looking for Scott, and that she subsequently learned

that Scott was arrested.

              The state called Crouthamel, who testified that she and Kennedy

began dating in approximately 2016 and moved to Cleveland from Tennessee in

2018. Kennedy worked for over 15 years as a lineman laying cable, and this work

brought the couple to Cleveland. Crouthamel testified that the couple initially stayed

in a hotel paid for by Kennedy’s employer before moving into an apartment on the

second floor of a three-family home located at 3411 W. 49th Street in Cleveland,

Ohio.

              Crouthamel testified that she was previously addicted to drugs, and

she and Kennedy both used heroin and methamphetamine. Crouthamel described

Kennedy as a hard worker who went to work almost every single day and who also

used drugs every day.      Crouthamel was unemployed, and she testified that

Kennedy’s paycheck was deposited into her bank account and the couple shared

money. Crouthamel testified that she met Scott after he was hired by Kennedy’s

employer. Crouthamel testified that Kennedy and Scott were friends and had a good

relationship, and she testified that she and Scott were acquaintances and she had

met Deloach as well. Crouthamel testified that Scott came to their apartment

numerous times to hang out, sometimes bringing heroin, for which Kennedy would
pay him. Crouthamel described Scott’s SUV and testified that he would usually park

it in certain areas so that he could keep an eye on it from the couple’s apartment

because he stored drugs in his gas cap. Crouthamel also explained that sometimes

Kennedy would get drugs from Scott on credit and would pay for them later.

Crouthamel identified Scott at trial.

              Crouthamel testified that on December 23, 2019, Kennedy had

recently returned from working out of state for several weeks. Earlier that day,

Crouthamel had gone grocery shopping with a friend. She testified that she received

a phone call from Scott at around 5 p.m., who told her that Kennedy owed him

money and he wanted the money. According to Crouthamel, she informed Scott that

Kennedy had not gotten paid yet and therefore was not able to pay him at that time.

That night, she made dinner and watched a movie at home with Kennedy and Pork

Chop.

              Crouthamel testified that around 11 p.m., while they were getting

ready for bed, someone knocked at their front door. Crouthamel and Kennedy, both

in pajamas, went to the door and asked who was there. The person at the door

responded that it was No-No, which is another name Scott went by. They opened

the door, and Crouthamel testified that she recognized Scott. Crouthamel testified

that Pork Chop was jumping, so she went with him to the bedroom and closed the

door. According to Crouthamel, she heard Kennedy and Scott arguing and she heard

Scott asking Kennedy for $200. She went on to testify that Kennedy said that he did

not have the money and told Scott that he could ask their employer to verify that
Kennedy had not been paid yet. Crouthamel described the conversation she heard

through the bedroom as initially just talking that escalated to a heated conversation,

causing her to think there might be a physical altercation. Crouthamel then testified

that she heard a gunshot and froze. She went on to testify that Scott kicked and then

opened the bedroom door, pointed a gun at her, and shot her. Crouthamel testified

that Scott did not say anything to her and he left after shooting at her. By that time,

Kennedy had leaned in towards the bedroom and told Crouthamel to call 911.

Crouthamel explained that she had a prepaid phone, but at the time, it did not have

any minutes on it so she could receive calls but was unable to make an outgoing call.

               Crouthamel left the apartment and knocked on their downstairs

neighbor’s door but got no response, so she went to another neighbor, Kevin

Newsome’s (“Newsome”) house across the street and used Newsome’s phone to call

911. Crouthamel then returned to her apartment, where Kennedy was laying on the

living room floor. She testified that she told Kennedy that an ambulance was coming

and that he would be okay. According to Crouthamel, Kennedy was able to talk and

told her that he was dying and that he loved her. Shortly thereafter, police and EMS

arrived at the apartment. Crouthamel testified that before she was transported to

the hospital, a police officer questioned her and she provided him with Scott’s name,

phone number, physical description, and a photo of Scott. Crouthamel reiterated

that she was sure that the individual in the apartment was Scott and that no one else

was in the apartment other than Scott, Kennedy, and herself. Crouthamel testified

that she had not used any drugs on December 23, 2019. She also testified that
Kennedy had used drugs that day but she could not say exactly when. Finally,

Crouthamel testified that after Kennedy’s death, Kennedy’s brother came and

brought her and Pork Chop back to Tennessee.

              The state called Newsome as a witness. Newsome testified that he

lived across the street from Crouthamel.       Newsome testified that he knew

Crouthamel because she would sometimes hang out on the front porch with

Newsome’s upstairs neighbor but he did not have a personal relationship with

Crouthamel. He went on to testify that on December 23, 2019, Crouthamel showed

up on his front porch, banged on the door and stated that her boyfriend and her dog

had been shot and asked to use Newsome’s phone to call 911. According to

Newsome, Crouthamel used his phone to call 911 and was on the phone for several

minutes on his front porch. Shortly thereafter, police arrived on the scene, and

Newsome testified that he spoke with them briefly, explained what happened as far

as he knew, and gave the police a blanket for Pork Chop.

              The state called Cleveland police officer Ryan Sowders (“Officer

Sowders”), who responded to a call that two people were shot at a home located at

3411 W. 49th Street in Cleveland, Ohio. EMS were at the scene when Officer

Sowders arrived. Upon arriving at the scene, Officer Sowders worked with EMS to

identify the victims, Kennedy, Crouthamel, and Pork Chop, all of whom had been

shot.   Kennedy was conscious but appeared to be in critical condition, and

Crouthamel appeared to have a minor gunshot wound. Officer Sowders testified

that Crouthamel provided him with the name, physical description, phone number,
and vehicle description for a suspect. Crouthamel also informed Officer Sowders

that Kennedy and Scott were coworkers. Officer Sowders transported Pork Chop to

a veterinary hospital to be treated for a gunshot wound. Officer Sowders then

returned to the scene, where he learned that Kennedy had died.

               Two separate ambulances responded to the scene on December 23,

2019. The state called a paramedic from each of the responding EMS teams.

Kimberly Florczyk (“Florczyk”) testified that she and her partner responded to the

scene on December 23, 2019, and found Kennedy on the floor of his apartment, with

a gunshot wound to the chest, stating that he was unable to breathe. Florczyk

described applying a chest seal to Kennedy’s wound, removing him from the

apartment, and placing him in an ambulance.         Florczyk testified that in the

ambulance, Kennedy became unresponsive, no longer had a pulse, and ceased

breathing on his own. Florczyk testified that her partner performed CPR and

continued to perform airway management until Kennedy was transferred to the

hospital.

               Paul Wojtkiewicz (“Wojtkiewicz”) testified that because he and his

partner responded shortly after Florczyk, he took care of Crouthamel, the less

critical patient.   He testified that they bandaged two gunshot wounds in

Crouthamel’s lower right leg, stabilized her, and then transported her to the

hospital. Wojtkiewicz also testified that Crouthamel was alert and oriented and was

very concerned about Kennedy and Pork Chop.
              Cleveland police officer Molly Madaras (“Officer Madaras”), another

responding officer, testified that she arrived at the scene after Officer Sowders and

rode in the ambulance with Kennedy. Upon arriving at the hospital, Officer Madaras

located Crouthamel in the emergency department, where she was being treated for

a gunshot wound to her leg. Officer Madaras spent several hours with Crouthamel,

who provided Officer Madaras with information about the suspect. Officer Madaras

testified that she asked Crouthamel if she had a picture of the suspect, who

Crouthamel had identified as Scott, also known as No-No. Crouthamel took out a

phone and showed Officer Madaras a picture of Scott with Pork Chop. Crouthamel

also provided Officer Madaras with a phone number for Scott, which Officer

Madaras subsequently provided to the homicide detectives assigned to the case.

Crouthamel told Officer Madaras that Scott and Kennedy had worked together for

six to eight months and Scott had come over that night for money.

              Upon Crouthamel’s release from the hospital, Officer Madaras

transported her to the homicide unit, where detectives interviewed her. After the

interview, Officer Madaras transported Crouthamel to her house to pick up personal

belongings and then drove her to a friend’s house.

              Kimberly     Parker-Schuler    (“Parker-Schuler”),    an   emergency

veterinarian at West Park Animal Hospital, testified that Pork Chop was brought in

by police and was limping and not putting any weight on his left front leg. Parker-

Schuler testified that Pork Chop was sedated so that they could take radiographs and

further evaluate the injuries. She testified that the x-ray images showed broken toes
and metal fragments consistent with a bullet injury. She further testified that Pork

Chop’s wounds were cleaned, bandaged, and splinted, and the dog was given pain

medication and antibiotics and ultimately released to Crouthamel.

               Cleveland Police detective Mark Peoples (“Detective Peoples”)

testified that he arrived at the scene and took photos for the homicide unit. Detective

Peoples identified and photographed a spent shell casing on the living room floor.

Detective Peoples testified that after he photographed the crime scene, he went to

the hospital and photographed Crouthamel, her injuries, and the photo she had on

her phone of Scott and Pork Chop.

               Cleveland Police detective Stephen Loomis (“Detective Loomis”)

testified that he responded to the scene on December 23, 2019. Detective Loomis

testified that when he arrived at the scene, Crouthamel and Kennedy had already

been transported to the hospital but, based on notes from the first responders to the

scene, he had a good idea of what Crouthamel had told police. He testified that he

looked for defects in the walls that may have been caused by bullets and did not find

any defects. He also testified that one shell casing was located in the living room

and another shell casing was located in the bedroom. Detective Loomis also testified

that the bedroom door was damaged and looked like it had been kicked. Detective

Loomis testified that after inspecting the apartment, he canvassed the area around

the home and the neighborhood and identified two neighbors who had relevant

surveillance footage, Michael Hafey (“Hafey”) and Miguel Santiago (“Santiago”).
               The state called Santiago, who lived next door to Crouthamel and

Kennedy at 3409 W. 49th Street, and testified that he had a home surveillance

system. Santiago testified that detectives woke him up on December 23, 2019, to

ask him to see his footage from his surveillance system. This footage was played at

trial.1 The footage showed a man passing in front of Santiago’s house and heading

towards Crouthamel’s house. Santiago testified that he did not know this man and

it was not one of his neighbors. The footage also showed a woman, appearing to be

Crouthamel, leave her house and run across the street to her neighbor’s house to call

911.

               Santiago’s surveillance footage showed a man appear to head towards

Crouthamel’s house, but the footage did not show the same man return. Detective

Loomis testified that based on this surveillance footage, the story relayed to him by

Crouthamel, and the location of Crouthamel’s house, “the only obvious direction”

the suspect could have gone after leaving Crouthamel’s house would have been to

cut through Crouthamel’s backyard towards W. 47th Street. A canvass of that

neighborhood resulted in identifying Hafey, who lived at 3416 W. 47th Street.

Detective Loomis testified that if one walked directly east from the back of

Crouthamel’s house, they could walk through an empty, unfenced lot to W. 47th

Street.



       1 Santiago testified that while he showed detectives the footage on December 23,
2019, he did not provide them with a copy of the footage. Detective Loomis took a cell
phone recording of the footage on December 23, 2019; this recording of Santiago’s
surveillance footage is what was introduced at trial.
               Hafey testified that he lives at 3416 W. 47th Street in Cleveland, Ohio,

and that he has a home surveillance system that records his front porch and the

sidewalk in front of his house. Hafey testified that he usually returned home from

work shortly after 11 p.m., at which point he would take his dog outside. Hafey

testified that on December 23, 2019, just as he was taking his dog outside, his dog

ran down his front steps and started barking at a man. Hafey testified that he

apologized to the man, who at that point was running past Hafey’s house, explaining

that he would not have let the dog out of the house if he had seen the man there.

According to Hafey, the man did not respond to his apology but, as the man was

running past the house, he heard the dog barking behind him and turned around

and pointed at the dog. Hafey testified that the man then crossed the apron of

Hafey’s driveway into the street and got into the driver’s seat of a car several houses

away and drove off.

               Hafey provided his surveillance footage to Detective Loomis, and the

state introduced the footage at trial.     The video, timestamped 11:27 p.m. on

December 23, 2019, shows Hafey, his dog, and a man passing Hafey’s house as

described in Hafey’s testimony. Hafey testified that the man was not one of his

neighbors and he did not know the man.

               Additional canvassing of the neighborhood resulted in surveillance

footage from earlier in the evening from nearby businesses showing a man who

appeared to be wearing the same clothes as the suspect in the aforementioned

footage walking north on W. 47th Street towards Storer Avenue, west on Storer
Avenue, and south on W. 49th Street towards Crouthamel’s house. Following this

canvassing of the neighborhood, Detective Loomis testified that he went to the

hospital to speak with Crouthamel, who provided him with information about Scott,

including his phone number.

              Detective Loomis testified that upon learning that the phone number

Crouthamel provided belonged to Deloach, he contacted Deloach and asked her a

series of questions about Scott. Detective Loomis also described going to Deloach’s

home, as well as going to various separate addresses that he believed were associated

with various relatives of Scott. Detective Loomis testified that his investigation

ultimately led to Ray’s Auto Connect, a used car lot on W. 150th Street. Detective

Loomis located Scott in the backseat of a vehicle in the parking lot of Ray’s Auto

Connect and arrested him. Detective Loomis testified that he and another detective

subsequently interviewed Scott, and the state introduced the recorded interview at

trial. In this interview, Scott admitted that he went to the house to get his money

from Kennedy, but he denied having a gun.

              Edward Lattyak (“Lattyak”), the firearms sections supervisor at the

Cuyahoga County Regional Forensic Scientific Laboratory, testified that based on

his analysis of the bullet that was recovered during Kennedy’s autopsy, it was a 32-

caliber bullet that had been fired and was significantly damaged. He also testified

that the shell casings recovered from the scene possibly came from the same gun,

and both were 32-caliber cartridge cases.       Lattyak further testified that the
ammunition involved in this case is most commonly used in a semiautomatic

firearm.

                 Dr. Erica Armstrong (“Dr. Armstrong”), a forensic pathologist from

the Cuyahoga County Medical Examiner’s Office, testified that she performed an

autopsy of Kennedy and prepared a corresponding report. Dr. Armstrong testified

that Kennedy had a gunshot wound to the right chest, as well as a number of small

scabs around his chin area and along his forearms indicative of chronic intravenous

drug use. Dr. Armstrong explained that the path of the bullet grazed one of

Kennedy’s ribs, perforated his diaphragm, went into the right side of his liver, and

went through his aorta. Dr. Armstrong testified that she recovered the bullet, and

as a result of his internal injuries, approximately three liters of blood accumulated

inside Kennedy’s abdominal cavity. Dr. Armstrong also testified that Kennedy had

nicotine, morphine, methamphetamine, fentanyl, and carfentanil in his system, but

these were not the cause of death.         Finally, Dr. Armstrong testified that she

concluded that Kennedy’s cause of death was a gunshot wound with visceral,

vascular, skeletal, and soft tissue injuries, and the manner of his death was classified

as a homicide.

                 Finally, the state introduced audio of jail calls made by Scott in which

he referenced the incident in this case.

                 At the close of the state’s case, Scott’s counsel made a Crim.R. 29

motion for acquittal. The court denied this motion. Scott did not call any witnesses
or introduce evidence on his behalf. Defense counsel renewed the Crim.R. 29

motion, which the court denied.

               On May 17, 2021, the jury found Scott guilty of all charges except

cruelty to animals. The same day, the court found Scott guilty of both counts of

having weapons while under disability and each of the repeat violent offender and

notice of prior conviction specifications.

               On June 28, 2021, the court held a sentencing hearing. The parties

and the court agreed that various offenses would merge for sentencing such that the

court would sentence Scott on one count of aggravated murder and the

corresponding firearm specifications, one count of attempted aggravated murder

and the corresponding firearm specifications, and one count of having weapons

while under disability.

               Kennedy’s sister and Crouthamel both addressed the court and asked

the court to impose a maximum sentence. The assistant prosecuting attorney

addressed the court and requested consecutive sentences. Finally, defense counsel

addressed the court and requested a 26-year sentence for Scott. Defense counsel

also objected to the application of the Reagan Tokes Law. The court sentenced Scott

to a life imprisonment with parole eligibility after 31 years.

               Scott appeals, presenting two assignments of error for our review:

      I. The trial court erred in denying appellant’s Crim.R. 29 motion for
      acquittal when there was insufficient evidence to prove count one of the
      indictment, aggravated murder.
      II. The indefinite sentence imposed upon appellant under the Ohio
      Reagan Tokes Act was unconstitutional, imposed in violation of the
      separation-of-powers doctrine.

Legal Analysis

I. Sufficiency of the Evidence

              In his first assignment of error, Scott argues that the court improperly

denied his Crim.R. 29 motion because the state did not present sufficient evidence

that he committed aggravated murder. Specifically, Scott argues that the state failed

to present evidence that he acted with prior calculation and design.

              Crim.R. 29(A) provides that a court

      “shall order the entry of the judgment of acquittal of one or more
      offenses * * * if the evidence is insufficient to sustain a conviction of
      such offense or offenses.” Because a Crim.R. 29 motion questions the
      sufficiency of the evidence, “[w]e apply the same standard of review to
      Crim.R. 29 motions as we use in reviewing the sufficiency of the
      evidence.”

Fairview Park v. Peah, 8th Dist. Cuyahoga No. 110128, 2021-Ohio-2685, ¶ 37,

quoting State v. Tenace, 109 Ohio St.3d 255, 2006-Ohio-2417, 847 N.E.2d 386, ¶ 37.

              A sufficiency challenge requires a court to determine whether the

state has met its burden of production at trial and to consider not the credibility of

the evidence but whether, if credible, the evidence presented would sustain a

conviction. State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997).

The relevant inquiry is whether, after viewing the evidence in a light most favorable

to the prosecution, any rational trier of fact could have found the essential elements

of the crime proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St.3d 259,
273, 574 N.E.2d 492 (1991), citing Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct.

2781, 61 L.Ed.2d 560 (1979).

              Scott was convicted of two counts of aggravated murder. Relevant to

this appeal, Scott was convicted of one count of aggravated murder in violation of

R.C. 2903.01(A). Pursuant to R.C. 2903.01(A), the state was required to prove that

Scott “purposely, and with prior calculation and design, [caused] the death of

another.” Purpose to kill is not the same thing as prior calculation and design and

does not by itself satisfy the mens rea element of R.C. 2903.01(A). State v. Walker,

150 Ohio St.3d 409, 413, 2016-Ohio-8295, 82 N.E.3d 1124, ¶ 17. R.C. 2903.01(A)

“employs the phrase ‘prior calculation and design’ to indicate an act of studied care

in planning or analyzing the means of the crime, as well as a scheme compassing the

death of the victim.” Id., citing Ohio Legislative Commission, Proposed Ohio

Criminal Code: Final Report of the Technical Committee to Study Ohio Criminal

Laws and Procedures, at 71 (1971).

              Three main factors are considered in determining whether a

defendant acted with prior calculation and design:

      “(1) Did the accused and victim know each other, and if so, was that
      relationship strained? (2) Did the accused give thought or preparation
      to choosing the murder weapon or murder site? and (3) Was the act
      drawn out or ‘an almost instantaneous eruption of events?’”

State v. Keith, 2017-Ohio-1545, 90 N.E.3d 136, ¶ 30 (8th Dist.), quoting State v.

Walker, 150 Ohio St.3d 409, 2016-Ohio-8295, 82 N.E.3d 1124, quoting State v.
Taylor, 78 Ohio St.3d 15, 20, 676 N.E.2d 82 (1997), quoting State v. Jenkins, 48

Ohio App.2d 99, 102, 355 N.E.2d 825 (8th Dist.1976).

              Here, the state presented evidence that Kennedy and Scott knew each

other; Scott was a coworker, friend, and drug dealer to Kennedy. The state also

presented evidence that their relationship was strained because Kennedy owed Scott

money. The state also presented evidence that Scott called Crouthamel about this

debt at around 5 p.m. and then, approximately six hours later, showed up at

Kennedy’s home to demand payment. The state also presented evidence that Scott

parked one street over from the home. Finally, the state presented evidence that

after unsuccessfully attempting to collect his debt from Kennedy, Scott showed up

at Kennedy’s home, where the two men had a conversation that eventually escalated

into a heated argument, before Scott ultimately shot Kennedy in the chest.

              Viewing this evidence in the light most favorable to the state, any

rational trier of fact could have found that Scott acted with prior calculation and

design, satisfying the elements of R.C. 2903.01(A).      Therefore, the trial court

properly denied Scott’s Crim.R. 29 motion. Scott’s first assignment of error is

overruled.

II. Reagan Tokes Law

              In his second assignment of error, Scott argues that his sentence is

invalid because it was imposed pursuant to Reagan Tokes, which violates the Ohio

and United States Constitutions. Specifically, Scott argues that the law violates his

due process rights and violates the separation-of-powers doctrine.            Scott’s
arguments are overruled pursuant to this court’s en banc decision in State v.

Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470, which overruled the

challenges presented in this appeal to the Reagan Tokes Law enacted through S.B.

201. Therefore, we find that Scott’s sentence pursuant to Reagan Tokes was not a

violation of his constitutional rights. Scott’s second assignment of error is overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



JAMES A. BROGAN, JUDGE*

EILEEN A. GALLAGHER, P.J., and
MICHELLE J. SHEEHAN, J., CONCUR

(*Sitting by assignment: James A. Brogan, J., retired, of the Second District Court
of Appeals.)